Citation Nr: 0933786	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-13 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chloracne claimed as 
secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1968 and January 1969 to February 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was last before the Board in February 2009, when 
it was remanded for further evidentiary development, 
particularly to afford the Veteran a VA examination and 
obtain a medical opinion in furtherance of substantiating his 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, in light of Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a Board remand "confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders"), this matter must again 
be remanded.  The Board's February 2009 remand instructed 
that the AMC/RO provide the Veteran a VA examination and 
obtain a medical opinion in relation to his claim.  The 
Board's remand instructions read, in pertinent part, that 
"[t]he Veteran should be afforded appropriate VA 
examinations to ascertain (a) whether he has a skin 
disability; (b) whether any currently shown skin disorder is 
attributable to service."

In March 2009 the Veteran was provided a VA examination, 
which resulted in a diagnosis of multiple skin tags over the 
bilateral neck area.  A diagnosis of chloracne was 
specifically excluded at this time.  However, the examiner 
did not discuss the etiology diagnosed skin tags, in 
accordance with the Board's remand that requested that any 
currently shown skin disorder be addressed.  Thus, a remand 
is required in order to obtain an addendum from the examiner 
who performed the March 2009 examination.  


Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the 
examiner who performed the March 2009 
examination (if available) to obtain an 
addendum opinion as to the etiology of 
the diagnosed multiple skin tags over the 
bilateral n eck area.   Specifically, the 
examiner is asked to address whether the 
diagnosed multiple skin tags over the 
bilateral neck area are at least as 
likely as not attributable to service, to 
include any in-service skin 
manifestations.  If there is no 
relationship to any in-service skin 
manifestations, that fact must be noted 
in the report.

The examiner is informed that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
such a conclusion as it is to find 
against it.

If the examiner who performed the March 
2009 examination finds that another 
examination is necessary or is 
unavailable to complete this addendum, 
the Veteran should be scheduled for a new 
examination.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  A complete 
rationale for all opinions should be 
provided.  If the examiner cannot reach a 
conclusion without resorting to 
speculation, he should explain why a 
response would be speculative.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If the Veteran's claim 
remains denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

